UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 333-141482 Princeton Security Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5506885 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 303C College Road, Princeton, New Jersey 08540 (Address of principal executive offices)(Zip Code) 609-924-7310 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). The registrant is not yet part of the Interactive Data reporting system. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 13,728,513 shares of $0.001 par value common stock on May 24, 2010 Part I - FINANCIAL INFORMATION Item 1. Financial Statements Princeton Security Technologies, Inc. FINANCIAL STATEMENTS (UNAUDITED) March 31, 2010 The financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.However, in the opinion of management, all adjustments (which include only normal recurring accruals) necessary to present fairly the financial position and results of operations for the periods presented have been made.These financial statements should be read in conjunction with the accompanying notes, and with the historical financial information of the Company. PRINCETON SECURITY TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 ASSETS (Unaudited) Current Assets Cash $ $ Accounts receivable (net of allowance for doubtful accounts of $16,426 for both periods) Other receivables - Inventory Prepaid expenses Total Current Assets Property, plant & equipment (net of accumulated depreciation of $1,380,856 and $1,375,337 respectively) Other assets - Total Assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Accrued other liabilities - Credit line advances Accrued warranty liability Accrued vacation expenses Deferred sales revenue Total Current Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred stock; $.001 par value, 10,000,000 shares authorized; no shares issued and outstanding - - Common stock; $.001 par value, 90,000,000 shares authorized; 13,728,513 and 13,703,513 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings (deficit) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. PRINCETON SECURITY TECHNOLOGIES, INC. (UNAUDITED) CONSOLIDATED STATEMENTS OF OPERATIONS For theThree Months Ended March 31, Revenues Sales (net of returns) $ $ Costs of goods sold Gross Profit Expenses Depreciation and amortization Selling and marketing General and administrative Research and development Total Expenses (Loss) from operations ) ) Other income/(expenses) ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share of common stock $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these unaudited consolidated Financial Statements. PRINCETON SECURITY TECHNOLOGIES, INC. (UNAUDITED) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months ending March 31, 2010 and 2009 Cash flow from operating activities Net income/(loss) $ ) $ ) Depreciation and amortization Provision for allowance on accounts receivable - Stock issued for services - Change in non-cash working capital items: Accounts receivable ) Other receivables and deposits ) ) Inventory ) Prepaid expenses Accounts payable ) ) Accrued expenses ) Lines of credit - ) Accrued warranty liability ) - Deferred sales 12 Cash flow used in operating activities ) ) Cash flow provided by investing activities - - Cash flow provided by financing activities - - (Increase) decrease in cash position ) ) Cash position at beginning of period Cash position at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Interest $ $ Income taxes $
